DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, and Species 1 from each of Species Groups 1 and 2, in the reply filed on 9/27/2022, is acknowledged. Claims 7, 16, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, it is not clear what is considered a “substantially similar” air permeability.
Claims 3 and 10, the phrase “visually undetectable” renders the claims indefinite. The phrase is subjective rather than definitive as it depends on the viewer, lighting conditions, etc.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2007/0083980 to Yang or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2007/0083980 to Yang in view of (when necessary) USPN 8,984,668 to Tulin, USPN 6,238,266 to Vogt, and/or WO 2017/138887 to Meemaduma. 
Claims 1, 2 and 10-12, Yang discloses a garment comprising: a fabric formed of yarns comprising an elastic component; and a coating comprising an acrylic polymer or copolymer thereof, the coating located on at least one discrete region of the fabric (see entire document including [0022], [0024], [0029], [0057]-[0063], and [0068]-[0071]). Regarding the coated region having an air permeability substantially similar to the air permeability of the uncoated region, Yang discloses that the uncoated region can be impermeable [0066]. Plus, Meemaduma discloses that breathable coated garments are desirable and therefore obvious (page 1). 
Claims 3, 8, 10 and 17, considering that the applied prior art discloses a substantially identical product in terms of structure and materials, the claimed properties appear to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claims 4 and 13, the coating is crosslinked but Yang does not appear to mention a crosslinker agent. Tulin and Vogt disclose that it is known in the art to include a crosslinker component within the claimed range (see entire documents including column 9, lines 9-58 of Tulin and column 3, lines 14-62 of Vogt). Therefore, it would have been obvious to one having ordinary skill in the art to include a crosslinker component, within the claimed amount, based on the desired amount of crosslinking. Plus, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, USPQ2d 1897, 1901 (Fed. Cir. 1990) (in banc). [In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997).]
Claims 5 and 14, the yarns may further comprise natural fibers, synthetic fibers or a combination thereof [0068]. Yang does not appear to specifically mention the claimed natural and synthetic fiber materials but Tulin discloses that it is known in the art to construct garments with the claimed materials (see entire document including column 9, lines 20-29). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabrics from any suitable fiber material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 6 and 15, the garment may be pants or a shirt ([0022] and [0058]). Plus, Vogt discloses that it is known in the art to provide support for a knee or breast (column 1, lines 54-58). Therefore, it would have been obvious to one having ordinary skill in the art to apply the coating to one or more of the claimed regions based on the intended application and the desired garment shaping.
	Claims 9 and 18, Yang discloses that the coating may penetrate a surface of the garment [0025].
  
Claim Rejections - 35 USC § 103
Claims 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 103 as obvious over USPAP 2017/138887 to Meemaduma in view of (when necessary) USPN 8,984,668 to Tulin and/or USPN 6,238,266 to Vogt.
Claims 1, 2 and 10-12, Meemaduma discloses a garment comprising: a fabric formed of yarns comprising an elastic component; and a coating comprising an acrylic polymer or copolymer thereof, the coating located on at least one discrete region of the fabric (see entire document including pages 6 and 9-13). Regarding the coated region having an air permeability substantially similar to the air permeability of the uncoated region, Meemaduma discloses that it is known in the garment art to use fabric coatings to add a breathable property (page 1). Therefore, it would have been obvious to one having ordinary skill in the art to apply the coating of Meemaduma such that it preserves air permeability, such as claimed, to provide a garment with the properties of the coating but preserving product breathability. 
Claims 3, 8, 10 and 17, considering that the applied prior art discloses a substantially identical product in terms of structure and materials, the claimed properties appear to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claims 4 and 13, the coating may further comprises a crosslinker component (page 13). In addition, Tulin and Vogt disclose that it is known in the art to include a crosslinker component within the claimed range (see entire documents including column 9, lines 9-58 of Tulin and column 3, lines 14-62 of Vogt). Therefore, it would have been obvious to one having ordinary skill in the art to vary the amount of crosslinker component, such as claimed, based on the desired amount of crosslinking. Plus, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, USPQ2d 1897, 1901 (Fed. Cir. 1990) (in banc). [In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997).]
Claims 5 and 14, the yarns may comprise the claimed materials (page 9, lines 19-33). 
Claims 6 and 15, the garment may be pants or a shirt (page 11, lines 18-28). Meemaduma discloses that the coating may be applied to all or a portion of the garment (pages 6-9). Plus, Vogt discloses that it is known in the art to provide support for a knee or breast (column 1, lines 54-58). Therefore, it would have been obvious to one having ordinary skill in the art to apply the coating to one or more of the claimed regions based on the intended application and the desired garment shaping. 
	Claims 9 and 18, considering that Meemaduma discloses a substantially identical method of applying the coating (spraying), the coating would inherently penetrate a surface of the garment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789